Scott, J. (dissenting):
The language of the dissolution agreement and of the assignment by plaintiff to defendant of all of her interest in the copartnership assets is undoubtedly sufficient to cover the claims of the firm upon whoever might be liable for the bookkeeper’s defalcation. Still I do not think that that amount should have been held to have been within the lines of these documents because it is conceded that both partners were ignorant of the defalcations and the amount thereof could not have been within their intentions when they agreed to the dissolution. There was clearly a mutual mistake of fact, and ex aequo et bono the defendant should not profit by it.
Judgment ordered for defendant, with costs. Settle order on notice.